                 Case 1:19-cv-08324-DLC Document 1-33 Filed 09/06/19 Page 1 of 4


  From:    Amro Ali amro.ali9@icloud.com
Subject:   Fwd: appeal letter
   Date:   September 6, 2019 at 3:07 PM
     To:
    Cc:    Amro Ali amro.ali9@icloud.com




           Begin forwarded message:

           From: Amro Ali <amro.ali9@icloud.com>
           Subject: Fwd: appeal letter
           Date: September 6, 2019 at 2;40;37 PM EDT
           To: rsadowski@robertwsadowski.com, jsantiago@robertwsadowski.com

           This is the original letter for attachment 32
           Amro


           Sent from my iPhone

           Begin forwarded message:

             From: Amro Ali <amro.ali9@icloud.com>
             Date: July 18, 2018 at 6:34:17 PM EDT
             To: Kelly Hutcheson <Kelly.Hutcheson@wmchealth.org>
             Cc: Amro Ali <amro.ali9@icloud.com>
             Subject: appeal letter




             Dear Dr. Hutcheson,
             Before I meet with you this Friday, I thought it appropriate to let you know and brief you with
             details of the past two and half year of my tenure at New York Medical College.
             I feel that I was misled over the last three years by promises and my application for
             ophthalmology residency was not treated fairly, for example GME asking me to pass step 3
             exam. before I could start PGY2. This and other issues have caused a lot of pain and
             emotional damage over the last few years.
             In order to provide you information regarding my background, I finished most of my
             residency in Ophthalmology, in Alexandria University in Egypt. Following that I have four
             clinical fellowships “Post residency clinical fellowship.” in various programs in the U.S.
             (Attachment 1) All ophthalmology fellowships in USA are non-accredited except for retina
             and oculoplastic fellowship programs, please review AUPO. During these fellowship, I
             worked with some American graduate who finished their residency, such as Nicholas John
             Butler MD, Assistant Professor of Ophthalmology, Harvard Medical School, Massachusetts
             Eye and Ear. We were both fellows and trained at the same time at Casey Eye Institute
             under Dr. James Rosenbaum, Chair of Dever Eye Institute.
             In October, 2015. I moved to work for ophthalmology department, NYMC from NYU. I knew
             from Drs. Sharma and Wandel that department was interested in more research and
             publications. It was clear from day one that more research work and publications will be
             rewarded by a residency spot. By that time, I explained to Drs. Sharma and Wandel
             regarding my situation as I am an international medical graduate who had four clinical
             fellowship and more than a dozen of publications. During that period, I was also funded from
             a grant from “the glaucoma foundation” for my work.
             I have known that ophthalmology residency is very competitive and I have to give the
             department a chance to know more about me and about my research work when the
             department was on probation. I was very clear about my age, country of origin and USMLE
             scores. I applied for the residency program in October 2015 for a PGY2 position (Attachment
   Case 1:19-cv-08324-DLC Document 1-33 Filed 09/06/19 Page 2 of 4

scores. I applied for the residency program in October 2015 for a PGY2 position (Attachment
2) when I was told that Dr. Wandel was looking for PGY2 position.
I contacted Jenny Campbell from ACGME (Attachment 3) and it was clarified to the Program
Director Dr. Wandel. I spoke to Dr. Wandel and he mentioned that Dr. Bierman director of
GME asked only to hire someone who had already completed PGY1. During all that time, I
was encouraged by Drs. Sharma and Wandel to apply and to go through San Francisco
match again. My understating from this encouragement at that time and the knowledge that
my USMLE scores and my continued publication were acceptable for being a candidate.
(Attachment 4)
In December, 2015. I was hired as Full time, clinical instructor, volunteer “non-paid” in the
Department of ophthalmology that would allow me to submit grants and IRB from the
department. (Attachment 5) Dr. Wandel at that time signed my application for a limited permit
from NY State Medical Board so that I can apply for clinical privileges. These clinical
privileges will help me to participate in exposing the residents to clinical aspect of uveitis
curriculum. (Attachment 6)
During these period, I have worked very hard and published more than 8 scientific papers
that were based on my own ideas that were started in other programs. It included two
chapter in text book, two IRBs in three years and grant applications submitted for research
funding. (Attachment 4) During that time, I worked as a volunteer “non-paid” under the
promise that I will get the spot in the residency. This Promise was in the beginning verbal
promise and these verbal communications have been told to Dr. Sharma on many occasions
that Dr. Wandel will offer me a residency spot in our program based the work I
accomplished.
 In November, 2016 I applied to the SF match and I got my formal interview at NYMC which I
felt I did very well especially when I met attending physicians later and they showed
happiness with my work. I believe at that stage Dr. Wandel interfered and mentioned that the
residents (Eric and Adam) gave me negative feedback. I have reasons to believe that this
was not true. I knew from many sources that these residents were very supportive of my
candidacy. Dr. Wandel tried to blame the residents for not ranking me high as he mentioned
to me while ago.
According to Dr. Wandel’ thought that he mentioned and share them with that I have to go
through the SF match but I will be a third spot for 2018 outside the match. Even, in post-
match, there was one unfilled position and for some “imaginary reasons which residents
feedback”, he claimed that he had to offer the position to a NYMC candidate, however, I will
be in the same class.
In December, 2016. A resident Dr. Star White, dropped her position and I was offered the
position to start as soon I passed step 3 rather than starting in July, 2018. This is a clear
statement denoting two things, first that I was promised to start on 07/01/2018 and Secondly,
it was conditioned upon having finished step 3. (Attachment 7)
This is a formal promise from department that I have been accepted to the position but I
have to pass step 3. I asked Drs. Sharma and Wandel and they mentioned Dr. Bierman will
not approve any IMG application before passing step 3 which is not the case for AMG. I was
very concern and I contacted FSMB (Federal State Medical Board) and NY State Medical
Board, both of them mentioned that step 3 is for final license and not requirement for starting
residency. (Attachment 8)
According to NYMC/WMC contract, (Attachment 9-page 40) passing step 3 to start
residency is not requirement but one has to pass the test by the end of the second year.
When I asked that ,Program Director, he mentioned that they only accept American graduate
without step 3.Such contract is for only American graduate whereas, international medical
graduate has to pass step 3 before starting. This is an element of discrimination based on
   Case 1:19-cv-08324-DLC Document 1-33 Filed 09/06/19 Page 3 of 4


graduate has to pass step 3 before starting. This is an element of discrimination based on
country of origin. (Attachments 7&10)
It is very clear that step 3 is required by IMG and not AMG. Treating AMG and IMG
differently falls under prevention of harassment policy according to ACMGE. (Attachment 11)
I explained this to PD, Dr. Wandel. Dr. Sharma was also aware about these discussions.
However, Dr. Wandel insists on that and he had stated it clearly that this is the policy even if
it contradict with the contract. Dr. Wandel referred this as recommendations from the director
of GME office, Dr. Bierman.
This was beginning of unfair treatment as you cannot differentiate between candidate
(American graduate vs foreign graduate) asking for extra requirement to make it harder. I
felt that this put too much pressure on the candidate, especially if one is working in unpaid
research projects.
Based on the primary offer and for the acceptance of this position, I completed all given
steps at Metropolitan hospital while waiting for step 3 results. I started even to shadow the
residents where everyone assumed that I have been accepted based on the results of step
3. (Attachments 12&13&14)
Unfortunately, I attempted step 3 in April 2017 and I did not pass on first time as I was
having hard time working free for the department and doing others things to support the
family. Finally, I passed step 3 in April 2018. During that year I continued to work very hard
and publish my work.
Finally, I found that the promise that I had, has vanished. It was felt by the department that
there are doubt about my clinical skills. The prerequisite was passing step 3 but now it
appears that different avenues have creeped in-- clinical skills-- that I am supposed to be
learning during my residency.
In July, 2017. I contacted Dr. Bierman with three emails for a meeting to present my situation
and to understand circumstances around asking me for taking step 3 and why NYMC treat
IMG differently from AMG. However, I received no reply to my quests. (Attachment 14)
My clinical skills are appropriate as they are well addressed in the recommendation letters
that I provided to the department. I have strong recommendation letters from previous
mentors denoting my outstanding clinical skills and bedside manners. I offered them also to
contact my previous mentors to verify and check my previous performance. I explained to
the Program director in an email that I used to see 60 patients per day and my patients liked
me as attested by the recommendation letters. (Attachment 1).
In June, 2018. I asked to meet with Dr. Wandel in his office where he agreed that I was not
treated fairly and he promised to work with our chair person, Dr. Hutcheson to resolve the
conflict without any clear follow up or outcome. I updated Dr. Sharma about the meeting and
I sent a summary email for the meeting denoting Dr. Wandel’s promise to create a position
especially if the program is accredited for 10 spots as per ACGME. (Attachment 15)
After more than three years working for the NYMC and the Ophthalmology department, I am
feeling that I was not treated fairly and I was misled to continue my work for the department
without fulfillment of department’s promise to me. I applied for the first time in 2015 where
my application was reviewed and approved. My USMLE scores and age were clear from day
one three years ago.
I hope that these chronological attachments and varied background information serve a
positive venue to discuss with you on Friday
I am looking forward to start my career and to be rewarded for the work I did for the
department and to NYMC and the Ophthalmology department.
    Case 1:19-cv-08324-DLC Document 1-33 Filed 09/06/19 Page 4 of 4


I am expecting that the department resolve this issue and fulfillment all their commitments.
Looking forward to seeing you on Friday.
Sincerely yours,
A.Ali
Please Pardon me as attachments look in different format.
